Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 08/12/2020.
	Claims 1-6 were originally presented in this application for examination.
	Claims 1-6 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
A.	In line 3, “that affords a molded product with” should be deleted and replace thereof with 
--which comprises a molded product having--.

C.	In line 8, “achieves” should be deleted.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It would appear that the (a), (b), (c), and (d) recited are not particularly pointed out in the instant claim 1.  The “diameter” and the “height” of the molded product and the calcined product are not defined in the instant claim 1 for the calculation of the average shrinkage percentage being claimed.  Thus, renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(1)/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Darab (US 7,939,041 B2).
	Darab ‘041 discloses a composite comprising, on an oxide basis, 42-70 wt% Al2O3, 10-48 wt% ZrO2, 2-34 wt% CeO2 and 1-9 wt% rare earth oxides (REOs) other than CeO2, where REOs correspond to one or more of Nd2O3, Pr6O11, Sm2O3, or other rare earth oxide, other than La2O3 or Y2O3, and having the following properties after heating to 850oC over four hours and holding at 850oC for four hours then allowing to cool to ambient temperature: a surface area after aging at 950oC for 2 hours equal to or greater than 60 m2/g, and a surface area after aging at 1100oC for 2 hours equal to or greater than 30 m2/g, etc. (See col. 20, claim 7).  See also entire reference for further details.
	The reference appears to teach a composite comprising the same components as the claimed powder inorganic oxide, but does not disclose the “density” and the “average shrinkage percentage”.
	It is considered since the composite disclosed comprises the same metal oxide components as in the claimed powder inorganic oxide, it is only reasonable to conclude that it has the same density and average shrinkage percentage.  If in fact the disclosed composite does not have the same density and average shrinkage percentage as claimed, then the following applies.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to heat the composite at a higher temperature, for instance heating higher than 850oC and up to 1300oC and under the same heating conditions as claimed, in order to achieve the same “density” and “average shrinkage percentage values, because of In re Boesch, the results effective parameter.


Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-6 are pending.  Claims 1-6 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 17, 2022